MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                      FILED
      this Memorandum Decision shall not be                                  Mar 27 2018, 8:46 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
      the defense of res judicata, collateral                                      and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Debra Lynch Dubovich
      Levy & Dubovich
      Merrillville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      IN RE: THE MARRIAGE OF:                                 March 27, 2018

      Melissa Martell,                                        Court of Appeals Case No.
                                                              45A03-1709-DR-2114
      Appellant,
                                                              Appeal from the Lake Superior
              v.                                              Court
                                                              The Honorable Elizabeth F.
      Michael Martell,                                        Tavitas, Judge
                                                              Trial Court Cause No.
      Appellee.
                                                              45D03-1309-DR-701



      Barnes, Judge.


                                            Case Summary
[1]   Me.M. (“Mother”) appeals the trial court’s order denying her request for

      permission to apply certain found monies to Mi.M.’s (“Father”) purported child


      Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018            Page 1 of 15
      support arrearage and awarding attorney fees to Father. We affirm in part and

      reverse in part with instructions.


                                                    Issues
[2]   The issues before us are:


              I.      whether the trial court erred in denying Mother’s request
                      for permission to apply certain found monies to Father’s
                      purported child support arrearage; and


              II.     whether the trial court erred in awarding attorney fees to
                      Father.


                                                    Facts
[3]   On January 9, 2009, Mother and Father opened a joint account (“Account”) for

      the benefit of their minor child, M.M. Mother filed for divorce on September 3,

      2013. At that time, the parties agreed to sweep the existing Account balance

      into an investment account for the benefit of all three of the parties’ children.

      When the parties appeared for a final hearing on February 25, 2015, the

      Account balance was $2.19. Pursuant to the divorce decree entered on May 19,

      2015, Father’s imputed weekly gross income was $2,000.00, and he was to pay

      $327.00 each week in child support. The decree did not require either party to

      maintain or contribute to the Account.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 2 of 15
[4]   The parties’ post-divorce relationship is not amicable, and they do not speak to

      one another.1 After finalization of the divorce, Father began to use the Account

      “as [his] own savings account.” Tr. Vol. II p. 55. It is undisputed that he made

      all post-decree deposits, totaling approximately $46,500, to the Account.


[5]   In January 2016, an allegation of abuse was made against Father, resulting in a

      Child in Need of Services (“CHINS”) investigation by the Lake County

      Department of Child Services and criminal charges. Father lost his job because

      of the allegation. He secured new employment in May 2016, but he lost that

      job months later because of the allegation. Father subsequently stopped paying

      child support. He collected unemployment benefits for twenty-five weeks

      during the pendency of the post-decree period. Although Father earned over

      $38,000 during that period, he paid virtually no child support. Father asked the

      trial court to modify child support at each change in his income during the

      pendency. After pending for almost a year, the criminal charges were dismissed

      on the eve of Father’s scheduled trial in December 2016.


[6]   On January 23, February 3, and June 15, 2017, the trial court conducted

      hearings on various pending petitions, including


               Father’s Petition to Modify [Parenting Time and Child Support]
               filed on May 3, 2016; Mother’s Petition to Modify and/or
               Suspend and Restrict Parenting Time and Mother’s Petition for
               Contempt Citation and Rule to Show Cause, both filed on May



[1]   1
       As the trial court stated, “At the time of the divorce, this family experienced destructive conflict.” App.
      Vol. II p. 90.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018                Page 3 of 15
              11, 2016; and Father’s Amended Petition for Modification filed
              on May 15, 2017.


      Id. at 87. Among the questions before the trial court were: (1) whether Father

      was in contempt of court for failing to pay child support; (2) whether Father’s

      child support obligation should be modified; and (3) whether either party

      should be ordered to pay attorney fees.


[7]   On June 20, 2017, Mother discovered a balance of nearly $9,500 in the

      Account. On advice of her counsel, who contemporaneously advised Father’s

      lawyer in writing, Mother withdrew the money and delivered it via a cashier’s

      check to her counsel. Mother’s counsel provided a copy of the cashier’s check

      to Father’s counsel and inquired as to the source of the money. It is undisputed

      that the money in the Account was placed there by Father; however, Mother

      refused to return the money. The next day, she filed a request for permission to

      apply the found money in the Account to Father’s purported child support

      arrearage and to her attorney fees. In his response, Father requested an

      emergency hearing, immediate return of the money for his basic living expenses

      and debts, sanctions against Mother, and attorney fees.


[8]   On June 30, 2017, Father filed a petition to dismiss his petition for modification

      of custody because he could not afford to incur further attorney fees. On July 3,

      2017, Mother moved that Father’s petition for dismissal be granted with

      prejudice and that he be ordered to pay her attorney fees because her counsel

      had already expended considerable time and effort on hearing preparation. On

      July 6, 2017, the trial court conducted a hearing on Mother’s petition to apply
      Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 4 of 15
      the found monies to Father’s child support arrearage and for attorney fees. At

      the close of the hearing, the trial court denied Mother’s petition, granted

      Father’s motion to dismiss his petition for modification, and ordered Mother to

      pay Father’s attorney fees.


[9]   On August 14, 2017, the trial court conducted a hearing on the parties’ cross-

      motions for attorney fees. During the hearing, counsel for Mother argued that

      she had prepared extensively for the hearing on Father’s petition for

      modification. She also stated,


              Your Honor what I would like to have marked as Petitioner’s
              Exhibit 2 and offered into evidence is a business record affidavit
              proving the authenticity of my client’s paycheck, I believe this
              exhibit was entered into evidence in another hearing, um without
              objection, um for the record so that the Court has evidence of my
              client’s income and income earning ability.


      Id. at 88. Counsel for Father countered that Father had pursued his petition for

      modification in good faith, but could not afford, amid his ongoing financial

      troubles, to incur additional attorney fees after Mother’s unanticipated seizure

      of his money from the Account. Counsel for Father argued,


              [W]hat counsel wants to ignore is her client’s action and this all
              happening at the last moment and that’s because [Mother] took
              money out of my client’s account two weeks, or a week before
              the hearing and so when [dismissal of Father’s petition to
              modify] happens at the last minute that’s because of Mother’s
              own actions.


      See id. at 107. That same day, the trial court entered its order, stating:

      Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 5 of 15
        1.      Father’s Verified Motion to Dismiss Petition for
        Modification of Custody is hereby granted without prejudice, but
        Mother’s Request for Attorney Fees associated with same, and as
        set forth herein, remains pending.


        2.     This Court denies Mother’s Petition and grants Father’s
        Petition.


                                             *****


        4.    If there is a child support arrearage, it has not yet been
        determined and, even if it had been determined, there are certain
        procedures that need to be followed.


        5.     Mother or Mother’s attorney shall tender Father’s check to
        Father or Father’s attorney. Father’s attorney acknowledges
        receipt of same.


        6.    Father’s request for payment of attorney fees is hereby
        granted. The law firm of Sterba & Swope, LLP, is hereby given a
        judgment against Mother for the amount of One Thousand Eight
        Hundred and 00/100 Dollars ($1,800.00).


        7.    Mother’s Request for Costs and Attorney Fees due to
        Father’s dismissal of his Petition for Modification of Custody is
        hereby set for [hearing on August 14, 2017].


App. Vol. II pp. 17-18.


On September 27, 2017, the trial court entered its order on the motions heard at

the January 23, February 3, and June 15, 2017 hearings. The court determined,

inter alia, that Father was in willful contempt for his “failure to pay even


Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 6 of 15
       minimal child support when he was able to[;] Father was employed at times

       and did receive unemployment benefits when he was unemployed.” Id. at 99.

       The trial court modified Father’s support obligation as of May 6, 2016;

       determined that he owed a total arrearage of $10,408; found Father in contempt

       for non-payment of support, but stayed any punishment as long as Father

       stayed current on child support; and ordered Father to apply his tax refunds to

       the arrearage. Mother now appeals the trial court’s orders from the July 6, 2017

       and August 14, 2017.


                                                   Analysis
                                                  I.       Account

[10]   Mother argues that the trial court erred by denying her petition to apply the

       money in the Account to Father’s child support arrearage. At the outset, we

       note that Father has not filed an appellate brief. “When an appellee fails to

       submit an appellate brief, ‘we need not undertake the burden of developing an

       argument on the [a]ppellee’s behalf.’” C.H. v. A.R., 72 N.E.3d 996, 1001 (Ind.

       Ct. App. 2017) (quoting Front Row Motors, LLC v. Jones, 5 N.E.3d 753, 758 (Ind.

       2014)). Instead, we apply a less stringent standard of review with respect to

       showings of reversible error. “We will reverse the trial court’s judgment if the

       appellant’s brief presents a case of prima facie error.” Zoller v. Zoller, 858
N.E.2d 124, 126 (Ind. Ct. App. 2006). In this context, prima facie error “is

       defined as[ ] at first sight, on first appearance, or on the face of it.” Id.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 7 of 15
[11]   We review child support issues for an abuse of discretion, with a “preference for

       granting latitude and deference to our trial judges in family law matters.” Kirk

       v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). Regarding the latter, this Court has

       expressed the importance of appellate deference in family law matters:


               Appellate deference to the determinations of our trial court
               judges, especially in domestic relations matters, is warranted
               because of their unique, direct interactions with the parties face-
               to-face, often over an extended period of time. Thus enabled to
               access credibility and character through both factual testimony
               and intuitive discernment, our trial judges are in a superior
               position to ascertain information and apply common sense,
               particularly in the determination of the best interests of the
               involved children.


       Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011). Appellate courts “are in a poor

       position to look at a cold transcript of the record, and conclude that the trial

       judge, who saw the witnesses, observed their demeanor, and scrutinized their

       testimony as it came from the witness stand, did not properly understand the

       significance of the evidence.” Kirk, 770 N.E.2d at 307 (quoting Brickley v.

       Brickley, 247 Ind. 201, 204, 210 N.E.2d 850, 852 (1965)).


[12]   Mother contends that a “lien for the delinquent child support” arose by

       operation of law from Father’s period of non-payment and that the trial court

       “abused its discretion when it refused to recognize the child support lien, [and]

       ordered the [money in the Account] to be paid to the Father who was

       delinquent in his child support obligation.” Appellant’s Br. pp. 12-13.



       Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 8 of 15
[13]   Indiana Code Section 31-16-16-2 states that “[a] payment that is: (1) required

       under a support order; and (2) delinquent . . . shall be treated as a judgment

       against the obligor for the delinquent amount.” Indiana Code Section 31-16-12-

       4 provides, “Upon application to the court for enforcement of an order for

       support, the court may: (1) enforce a judgment created under IC 31-16-16-2 . . .

       against the person obligated to pay support; (2) issue an income withholding

       order as provided in IC 31-16-15-0.5 ; or (3) implement an income withholding

       order as provided in IC 31-16-15-2.”


[14]   Mother relies upon the foregoing statutes in support of her claim of abuse of

       discretion. Her reliance is misplaced. Neither statute authorizes such self-help

       as Mother employed under the instant facts; rather, the statutes permit trial

       courts to fashion remedies tailored to the unique circumstances before them.


[15]   Here, although Father did not pay child support in accordance with the parties’

       divorce decree, the record also reveals that during 2016, he faced criminal

       charges and unemployment because of serious allegations levied against him.

       As the trial court found,


               It is the Court’s opinion that . . . based upon the evidence, Father
               did not sexually abuse his daughter. The evidence presented
               indicates no wrong doing [sic] on Father’s part. Absolutely no
               evidence was presented to suggest Father touched any of the
               children for sexual gratification. . . . [O]nly a suspicious or a
               malicious interpretation would lead to an allegation of sexual
               abuse.


       See App. Vol. II p. 98.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 9 of 15
[16]   Also, the record establishes that, at the time of the hearing on July 6, 2017, the

       trial court had, under advisement, Father’s long-pending petition for

       modification, wherein he sought a determination as to, among other things,

       whether he was eligible for a reduction of his child support obligation and

       whether Mother owed him child support considering his changed financial

       circumstances. As the trial court rightly noted in its order, the matter of

       whether Father owed an arrearage under the changed circumstances was a yet-

       unanswered question before the trial court. See App. Vol. II p. 18 (“If there is a

       child support arrearage, it has not yet been determined and, even if it had been

       determined, there are certain procedures that need to be followed.”). The trial

       court did not determine the amount of Father’s arrearage until September 27,

       2017, when contemporaneously specified arrearage repayment duties, terms,

       and penalties for Father. Mother was not entitled to unilaterally seize the

       Account money to pay a support arrearage that was not yet found to exist. We

       cannot say that trial court abused its discretion in denying Mother’s petition to

       apply the Account money to Father’s child support arrearage.


                                               II.     Attorney Fees

[17]   Mother also argues that the trial court erred in awarding Father attorney fees

       regarding his long-pending petition for modification, which he ultimately

       moved to dismiss. In post-dissolution proceedings, the trial court may order a

       party to pay a reasonable amount toward an opposing party’s attorney fees and,

       in general, the decision to grant or deny fees is left to the sound discretion of the

       trial court. Bartlemay v. Witt, 892 N.E.2d 219, 231 (Ind. Ct. App. 2008). We

       Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 10 of 15
       will reverse a determination regarding attorney fees in family law matters only

       upon a showing of a clear abuse of that discretion. Bean v. Bean, 902 N.E.2d
256, 266 (Ind. Ct. App. 2009).


               In determining whether to award attorney fees, the trial court
               must consider the parties’ resources, their economic condition,
               their ability to engage in gainful employment, and other factors
               that bear on the award’s reasonableness. The trial court,
               however, need not cite the reasons for its determination.


[18]   Id. “The trial court may also consider any misconduct by one party that causes

       the other party to directly incur additional fees.” In re Paternity of M.R.A., 41
N.E.3d 287, 296 (Ind. Ct. App. 2015). When one party is in a superior position

       to pay fees over the other party, an award of attorney fees is proper. Id. at 127-

       28. Here, given Father’s failure to file an appellee’s brief, “we will reverse the

       trial court’s judgment if Mother’s brief presents a case of prima facie error.”

       C.H. v. A.R., 72 N.E.3d at 1001.


[19]   Mother contends that “[n]either party requested that the trial court take judicial

       notice of any evidence or testimony about the parties’ financial conditions or

       economic resources from the previous hearings”; and that the trial court “heard

       no evidence” about the “financial resources or economic conditions of the

       Mother” or regarding “Father’s ability to engage in gainful employment or to

       earn adequate income.” Appellant’s Br. p. 16.


[20]   At the August 14, 2017 hearing on the parties’ cross-motions for attorney fees,

       and at various other interrelated post-decree hearings, the parties presented


       Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 11 of 15
evidence regarding their respective economic resources, financial standing, and

other relevant circumstances, and the trial court took judicial notice thereof, as

evidenced by the following colloquy on cross-examination of Father:


        [Counsel for Mother]:    Now during the course of this case, at
        various times, we have exchanged income information, is that
        correct?


        [Father]:        Yes.


        [Counsel for Mother]:    And you’ve received information
        about my client’s wages and earnings, correct?


        [Father]:        Yes.


        [Counsel for Mother]:    And my client earned approximately
        Fifty Five Thousand Dollars last year, is that correct?


                                               ***


        [Father]:     [I] . . . can’t remember exactly, I thought it was
        closer to Sixty, but I mean I’m sure you have the accurate
        information.


        [Counsel for Mother]:    Alright . . . but you do recall that you
        earned more than she in 2016?


        [Father]:     Uh yea, I also recall I have much much more legal
        fees than her.


                                               ***


Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 12 of 15
        [Counsel for Mother]:       And um since the last hearing when
        I’m looking at ability to pay fees, you have not contributed
        anything towards the care and support of your three children,
        have you?


        [Father]:        I haven’t been able to.


        [Counsel for Mother]:         And so the three children right now for
        essentially all of last year, more than a year now, almost a year
        and a half have been support [sic] entirely by [Mother].


        [Father]:        Well when they’re with me I take care of their
        things.


                                               ***


           [Father]:        Why - - why are we arguing about child support


                                               ***


         [Counsel for Father]:           . . . I am going to object your Honor...


                                               ***


        [Counsel for Father]: . . . [T]his is on attorney fees.


                                                 ***


        [Counsel for Mother]:     [This line of questioning goes] to
        ability to pay your Honor, that’s one of the things, the factors the
        Court must consider and I think if my client is paying . . .



Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 13 of 15
               THE COURT:            Yea I’m not going to um . . . I think you can
               argue it, but I’ve already heard the evidence.


               [Counsel for Mother]:       Alright and your . . . you will take
               judicial notice of that evidence your Honor?


               THE COURT: Yes.


               [Counsel for Mother]: Okay.


               THE COURT: But I want you to point it out in argument, rather
               than . . .


                                                        ***


               THE COURT:               . . . evidence.


       Tr. Vol. II pp. 96-97.


[21]   The record reveals that notwithstanding his employment, legal, and financial

       challenges, Father earned over $38,000 during the pendency of the divorce, but

       paid “essentially no support”; he was found to owe a child support arrearage in

       excess of $10,000; and Mother supported the children without his financial

       assistance for one and one-half years of the pendency. See App. Vol. II p. 93.

       The record also reveals the trial court’s determination that both parties engaged

       in misconduct. See Tr. Vol. II p. 114 (“[T]here have been games that have gone

       on . . . that have lead [sic] to both [parties] incurring tons of attorney fees[.]”).

       Based upon the foregoing, we cannot say that Mother is in a superior position

       to pay fees; accordingly, we conclude that her brief presents a case of prima
       Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 14 of 15
       facie error and that the trial court abused its discretion in awarding attorney fees

       to Father.


                                                Conclusion
[22]   The trial court did not err in denying Mother’s petition to apply money from

       the Account to Father’s purported child support arrearage; however, it erred in

       awarding attorney fees to Father. We affirm in part and reverse in part with

       instructions to vacate the attorney fee award to Father.


       Affirmed in part and reversed in part.


       Najam, J., and Mathias, J., conur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1709-DR-2114| March 27, 2018   Page 15 of 15